Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE filed on 08/22/22 is acknowledged. 

Status of Claims
Claims 1-9, 11-14, 16-19 and 21-23 are pending. 
In the submission filed on 07/20/22, claims 1-9 and 11-14 were amended, and no claims were added or cancelled. (Claims 10, 15 and 20 were cancelled in a previous paper.) 
Claims 1-9, 11-14, 16-19 and 21-23 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/22 has been entered.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
With regard to the rejection under 35 U.S.C. 112(a), the subject matter indicated in Applicant's remarks as being supported by the disclosure is not rejected. However, other amended subject matter is rejected on the same or similar rationale as per the previous three versions of the claims/previous Office Actions issued on 05/20/22, 01/25/22 and 07/07/22. See these Office Actions for reference. 
The previous rejection under 35 U.S.C. 112(b) is withdrawn in view of the amendments. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive and/or are moot, in view of the remapping of the prior art in view of the claim amendments. The Office responds to Applicant's arguments below. 
A. 
First, Applicant argues that Reynolds and Boal do not teach the "transferring" operation of claim 1:
transferring, by the application server of the transaction account issuer, via the batch processing operation, the real-time user-related activity data of the user from the temporary cache user profile data structure of the cache memory storage of the transaction account issuer into a permanent user profile data structure of a datastore of the transaction account issuer to form permanent user profile data of the user;

See Response, pp. 21-22.
	As indicated in the previous and instant rejections, Reynolds was cited as teaching only a portion of this operation. Accordingly, the Office here addresses Boal. In arguing against Boal, Applicant addresses 0072, 0626, 0119, 0202, 0251 and 0623. In contrast, the rejection of this operation cited Boal 0058-0059, Fig. 9, 0074, 0076, 0078, 0124, 0202, 0332, 0507-0510, 0711, 0738, 0797-0842 (see Final Office Action, issued 05/20/22, pp. 12-13). Put in other words, Applicant addresses six paragraphs of Boal, only one of which  (0202) was cited in the rejection of the limitation in question; the rejection cited 12 portions (one portion comprising a figure, and the other 11 portions each comprising 1 or more paragraphs of the specification), only one of which was addressed by Applicant. In view of Applicant's failure to acknowledge and address almost all of the prior art cited in the rejection, the rejection is deemed valid. Nonetheless, as a courtesy to Applicant, the Office provides explanation below.
	Regarding 0202, the sole section cited in the rejection that Applicant addressed in the Response, Applicant's argument is incorrect/incomplete/misleading. Applicant describes 0202 as involving a local cache and a remote computer storing data. 
In response, initially, claim 1 does not require that the recited "datastore of the transaction account issuer" not be "remote" from the recited "application server" (or any other component) of the transaction account issuer. Moreover, Applicant conveniently ignores the last sentence of 0202:
The coordinating server may also, in some embodiments, comprise various components that perform blocks 1220-1240 asynchronously with respect to each other, with unprocessed transaction logs being stored in various pools or caches until a next component is ready to process the transaction logs. (Emphasis added)

Note in this regard that block 1240 is labelled "store the transaction logs in a datastore" (Fig. 12). Thus, 0202 teaches storing the transaction logs first in a temporary cache (as quoted above) and later in a permanent datastore (as per label of block 1240 in Fig. 12), both of/at the server. This refutes Applicant's argument. 
	The Office continues below with further remarks about additional exemplary ones of the portions of Boal cited in the rejection. These remarks provide further refutations of Applicant's argument. 
	Initially, it is noted that, as per the rejection:
contextual transaction data/Tlog/transaction data teaches "real time user related activity data"; historical transaction record or customer record(s database) teaches "permanent user profile" (Final Office Action, issued 05/20/22, p. 13)

	0078 teaches that data in data store 1358 may be updated based on the transaction data, that is to say, the transaction data held in the temporary cache may be transferred to the permanent datastore.
	0507-0510 teaches that (1) Tlogs (i.e., transaction data, see 0712-0715) are queued (under broadest reasonable interpretation, "stored in temporary cache") for further processing (0507), which includes storing in a database (permanent storage) (0508); (2) Tlog data (transaction data) is stored in operational data store (ODS) (under broadest reasonable interpretation, "stored in temporary cache") (0509), and then moved, in batch mode, to a data warehouse (permanent storage) (0510).
	Finally, note 0799: 
In some implementations, the main memory 906 may include one or more cache memory systems that are designed to facilitate lower latency data access by the data processor 904.


B.
Second, Applicant argues that the portions of Boal cited as teaching the last two "determining" operations in the previous version of claim 1 do not teach (i) those operations, as now significantly amended, and (ii) the subsequent newly added "determining" operation of claim 1, namely:
determining, by the first API retrieving the additional real-time user-related activity data from the temporary cache user profile data structure of the cache memory storage of the transaction account issuer, that the additional real-time user-related activity data specifies an event corresponding to a first fixed activity plan agreed to by the user after the time of the batch processing operation, the retrieval of the additional real-time user-related activity data from the cache memory storage occurring after the time of the batch processing operation;
decreasing, by the first API, the maximum monthly payment allowance for the one or more fixed activity plans based at least in part on the event specified in the additional real-time user-related activity data;
determining, in real-time by the API, that the user is eligible for a second fixed activity plan under the decreased maximum monthly payment allowance, wherein the fixed activity plans indicated by the permanent user profile data comprise the second fixed activity plan;

See Response, pp. 22-23.
	In response, initially, it is noted that in this regard Applicant presents no substantive argument, only a conclusory statement. Of the three amended paragraphs quoted above, the first is taught by Boal, along the lines of the previous Office Action, and the second and third are taught by Reynolds. Further explanation is given in the rejection in the body of the Office Action below. 

Examiner's Comments
Not Positively Recited
Claim 1 recites:
"determining, … an event corresponding to a first fixed activity plan agreed to by the user after the time of the batch processing operation, the retrieval of the additional real-time user-related activity data from the cache memory storage occurring after the time of the batch processing operation."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 11-14, 16-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in the Specification
Claims 1-3 recite "determining, by the first API retrieving the additional real-time user-related activity data from the temporary cache user profile data structure of the cache memory storage of the transaction account issuer, that the additional real-time user-related activity data specifies an event corresponding to a first fixed activity plan agreed to by the user after the time of the batch processing operation, the retrieval of the additional real-time user-related activity data from the cache memory storage occurring after the time of the batch processing operation." Related subject matter is discussed in paragraphs 0021-0022 (see 0017-0018, 0021-0023, 0028) of the specification but does not provide support for the recitation, in particular the underlined language. In addition, the specification does not provide complete details on what these actions comprise or how they are performed. See MPEP 2161.01.I, 2163.03.V.
Claims 1 and 3 recite determining, in real-time by the API, that the user is eligible for a second fixed activity plan under the decreased maximum monthly payment allowance, wherein the fixed activity plans indicated by the permanent user profile data comprise the second fixed activity plan." Related subject matter is discussed in paragraphs 0021-0022 (see 0017-0018, 0021-0023, 0028) of the specification but does not provide support for the recitation. In addition, the specification does not provide complete details on what these actions comprise or how they are performed. See MPEP 2161.01.I, 2163.03.V.
Claims 4-9, 11-14, 16-19 and 21-23 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14, 16-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis 
Claims 1-3 recite "decreasing, by the first API, the maximum monthly payment allowance for the one or more fixed activity plans …." The underlined language lacks antecedent basis. The claim recites "fixed activity plans," not "one or more fixed activity plans."

Unclear Antecedent Basis 
Claims 1-3 recite "invoking, by the application server of the transaction account issuer, upon a receipt and storage of the additional real-time user-related activity data of the user …." It is not clear if the recited "receipt and storage of the additional real-time user-related activity data of the user" refers to the immediately preceding "receiving" and "storing" operations. If so, "a" should be changed to "the." 
Claims 1 and 3 recite "determining, in real-time by the API, …." It is not clear if the recited "API" refers to the previously recited "first API". If so, "API" should be change to "first API." 
Claims 1-3 recite "invoking, in real-time, by the application server of the transaction account issuer, upon a receipt of the real-time activity performance data representative of the second activity performance of the user, …." It is not clear if the recited "receipt of the real-time activity performance data representative of the second activity performance of the user" refers to the immediately preceding "receiving" operation. If so, "a" should be changed to "the." 
Claims 4-9, 11-14, 16-19 and 21-23 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 11-13, 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent Application Publication Number 2010/0094735 A1), hereafter Reynolds, in view of Boal (U.S. Patent Application Publication Number 2014/0180810 A1), and further in view of legal precedent (MPEP 2144.04).

Regarding Claims 1-3
Reynolds teaches:
(claim 2) at least one application server (0066, claim 8)
(claim 2) at least one datastore (0067, 0071-0076) 
receiving, by an application server of a transaction account issuer, from one or more web client sessions, real-time user-related activity data (credit card purchase transaction record) that is representative of one or more activities performed by a user during a day; (Fig. 2, steps 200-220, 280, Fig. 4A, 0027, 0056)
storing, by the application server of the transaction account issuer, the real-time user-related activity data of the user in … user profile data structure of … memory storage of the transaction account issuer; (Fig. 2, step 280, 0043, 0058; 0025-0026)
transferring, by the application server of the transaction account issuer, via the batch processing operation, the real-time user-related activity data of the user … into a permanent user profile data structure (e.g., "account record," see, e.g., 0048, 0052) of a datastore of the transaction account issuer to form permeant user profile data of the user; (0043, 0058, 0051; 0048, 0052; 0025-0026; Fig. 9, 906, 908; in view of MPEP 2144.04 VI.B. (Duplication of Parts), see explanation below at next step)
receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server of the transaction account issuer, additional real-time user-related activity data of the user; (As per the prior art cited as teaching the foregoing steps; alternatively, as rendered obvious by MPEP 2144.04 VI.B. (Duplication of Parts); Note: pursuant to Duplication of Parts, it would be obvious to duplicate the process of Fig. 2, i.e., to repeat the process, or more generally to perform the process an (n+1)th time following an nth time. As per 0043, 0049, 0057-0058, Fig. 2: at step 290 (settlement), the transactions are accumulated into a batch, and settled as a group. It is at this point (settlement) that the transaction data is transferred among entities, hence updated. The transaction data that are updated include, e.g., the user's total installment loan balance. The user's total installment loan balance affects the available installment loan credit (see Fig. 2, 240, 260). In order for the process of Fig. 2 to be performed successfully/properly after the initial performance, it is necessary for the user's permanent profile, e.g., the credit limit, to be updated between iterations (performances) of the process of Fig. 2. That is, after block 290 in the nth iteration, the user's permanent profile/credit limit must be updated before block 240 in the (n+1)th iteration. This updating teaches, under the broadest reasonable interpretation, the transfer of current transaction data (”real-time user-related activity data") to the account record (described in 0048, 0052) ("permanent user profile data structure"). Further, the receiving of transaction data ("real-time user-related activity data") at steps 200-220, 280 in the (n+1)th iteration occurs "after the time of the batch processing operation and said transferring" in the nth iteration, and "before another batch processing operation" occurs (i.e., in the  (n+1)th iteration).)
storing, by the application server of the transaction account issuer, the additional real-time user-related activity data in the … user profile data structure of the … memory storage of the transaction account issuer; (As per the prior art cited as teaching the foregoing steps; alternatively, as rendered obvious by MPEP 2144.04 VI.B. (Duplication of Parts))
invoking, by the application server of the transaction account issuer, upon a receipt and storage of the additional real-time user-related activity data of the user in the … memory storage of the transaction account issuer, a first application programming interface (API) that is configured to determine user-specific eligibility data of the user, said first API accessing both: the additional real-time user-related activity data of the user stored in the … user profile data structure of the … memory storage of the transaction account issuer, and the permanent user profile data of the user stored in the permanent user profile data structure of the datastore of the transaction account issuer; (Fig. 2, steps 220, 240, 0021, 0051, 0057, 0076; "first" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
determining, by the first API, that the permanent user profile data indicates that the user is eligible for a maximum monthly payment allowance (160, "credit limit") for fixed activity plans; (0048-0049, Fig. 1A, 160, determination made in 160 is based on preceding steps, i.e., user's account record ("permanent profile") information, including, inter alia, creditworthiness, payment balance; 0052 determination made in 160 is stored in user's account record ("permanent profile"), hence "the permanent profile indicates that the user is eligible for" the credit limit ("maximum monthly payment allowance"))
determining, by the first API, fixed activity plans that the permanent user profile data indicates that the user is eligible for under the maximum monthly payment allowance; 0050, Fig. 1A, 170; 0052 (see explanation in previous step, immediately above); 0051, Fig. 1B, 180; 0053 emphasizes that eligibility is for multiple plans; 0057-0058, Fig. 2, 240; "first" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable)) (Alternately, taught in part by Boal, below)
decreasing, by the first API, the maximum monthly payment allowance for the one or more fixed activity plans based at least in part on the event specified in the additional real-time user-related activity data; (0021, 0057-0058, Fig. 2, 240, 260)
(note: this step is not in claim 2) determining, in real-time by the API, that the user is eligible for a second fixed activity plan under the decreased maximum monthly payment allowance, wherein the fixed activity plans indicated by the permanent user profile data comprise the second fixed activity plan; (0057, Fig. 2, 240; 0021, 0023, 0025-0026, 0028)
invoking, in real-time, by the application server of the transaction account issuer, upon the determination of the second fixed activity plan, a second API that is configured to generate the second fixed activity plan; (Fig. 1, step 170, 0025-0026, 0050, 0076; "second" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
causing, in real-time, by the application server of the transaction account issuer, the second fixed activity plan to be displayed on a screen of a computing device associated with the user; (0068, Figs. 4A and 4B, 0056-0057)
receiving, in real-time, by the application server of the transaction account issuer, from the computing device, a response from the user selecting the second fixed activity plan; (0050)
receiving, in real-time, by the application server of the transaction account issuer, real-time activity performance data representative of at least one activity performance of the user; and (Fig. 3A, step 330, Fig. 4A, 0060-0061)
invoking, in real-time, by the application server of the transaction account issuer, upon a receipt of the real-time activity performance data representative of the second activity performance of the user, a third API that is configured to attribute, in real-time, the at least one activity performance of the user to the at least one fixed activity plan based at least in part on at least one pre-determined allocating rule. (Fig. 3B, step 345, Fig. 4A, 0062, 0076; "third" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
Reynolds does not explicitly disclose in their entirety but Boal teaches:
(claim 2) at least one cache memory storage; (0079)
storing, by the application server of a transaction account issuer, the real-time user-related activity data of the user in a temporary cache user profile data structure of a cache memory storage of the transaction account issuer; (0119, 0507-0510, 0845, 0712-0714, 0202, Fig. 12, blocks 1210-1240) (Alternatively, taught in part by Reynolds, above)
identifying, by the application server of the transaction account issuer, a time corresponding to a batch processing operation; (0507, 0510, 0516, 0072, 0738)
transferring, by the application server of the transaction account issuer, via the batch processing operation, the real-time user-related activity data of the user from the temporary cache user profile data structure of the cache memory storage (queue, ODS) of the transaction account issuer into a permanent user profile data structure of a datastore (data warehouse) of the transaction account issuer to form permanent user profile data of the user; (0058-0059, Fig. 9, 0074, 0076, 0078, 0124, 0202, 0332, 0507-0510, 0711, 0738, 0797-0842; contextual transaction data/Tlog/transaction data teaches "real time user related activity data"; historical transaction record or customer record(s database) teaches "permanent user profile") (Alternatively, taught in part by Reynolds, above)
… in the temporary cache user profile data structure of the cache memory storage of the transaction account issuer; (As per citations given above for "storing" operation)
… in the cache memory storage of the transaction account issuer … in the temporary cache user profile data structure of the cache memory storage of the transaction account issuer …; (As per citations given above; see also Abstract, 0055, 0074, 0136, 0845, 0077, 0113, 0122-0128, 0141, 0085, 0094, 0095, 0109, 0702-0722, 0092, 0102, 0133, 0249, 0615-0619, 0625, 0752-0753, 0760, 0517)
determining, by the first API (0069, 0075, 0084, 0133, 0236, 0249, 0615, 0752), fixed activity plans (0337 offer: "selecting one or more offers … associated with [matched] target context[s]") that the permanent user profile data (0329 historical transaction record; note determination/selection of offers may be based on, e.g., historical transaction record alone) indicates that the user is eligible for (e.g., 0333-0337 matching target context, which is associated with offers, to consumer context, which is associated with consumer events/records, teaches "determining … that the user is eligible") …; (Fig. 23, 0320-0342; "first" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable)) (Alternately, taught by Reynolds, above)
determining, by the first API (0069, 0071, 0084, 0133, 0236, 0249, 0615, 0752) retrieving the additional real-time user-related activity data (0329 contextual data) from the temporary cache user profile data structure of the cache memory storage of the transaction account issuer (as per citations given above, e.g., 0074, 0078, 0109, 0128), that the additional real-time user-related activity data specifies an event corresponding to a first fixed activity plan agreed to by the user after the time of the batch processing operation (0326 "past transactional and/or offer-related actions taken by the customer entity", e.g., activating offer, Fig. 18, 1885, redeeming offer, 0092, 0113; see 0537-0539, cited below), the retrieval of the additional real-time user-related activity data from the cache memory storage occurring after the time of the batch processing operation; (Fig. 23, 0320-0342; "first" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Reynolds' systems and methods for determining eligibility for a fixed activity plan, generating, and implementing the fixed activity plan, etc., by incorporating therein these teachings of Boal, e.g., regarding storing real-time user-related activity data in a temporary cache, batch transferring it to a permanent user profile stored in permanent memory, and determining user eligibility based on accessing the real-time user-related activity data in the temporary cache and the user profile stored in permanent memory (including updating eligibility determinations based on new activity data following a batch transfer of previous activity data), in particular the limitations pertaining to the temporary cache, the permanent memory, and the storage and transfer operations, because such an arrangement (e.g., storing in temporary cache, batch transferring to permanent profile in permanent memory) permits faster processing (of, e.g., determining eligibility and generating fixed activity plan, etc.) due to faster accessing of data in a temporary cache as compared to accessing of data in permanent storage. See Boal, 0799 (note this advantage cited by Boal for Boal's invention is similar/identical to the advantage cited in Applicant's specification, 0023, for Applicant's invention). The combination in question is also obvious because it amounts to: A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 4, 11 and 16
	Reynolds in view of Boal teaches base claims 1-3. Reynolds in view of legal precedent further teaches: 
wherein the at least one fixed activity plan is a fixed fee payment plan (installment loan feature) and the method further comprises: (0053)
estimating, in real-time, by the application server of the transaction account issuer, an APR total cost for the fixed fee payment plan; (0050, 0053)
calculating, in real-time, by the application server of the transaction account issuer, based on the estimated APR total cost, a fixed finance charge rate; (0050, 0053; per legal precedent, namely, MPEP 2144.04 VI.A. Reversal of Parts, In re Gazda (reversal of operation): just as amount can be calculated based on rate, rate can be calculated based on amount)
calculating, in real-time, by the application server of the transaction account issuer, based on the fixed finance charge rate (interest rate), a fixed finance charge amount (installment amount); and (0050, 0053)
communicating, in real-time, by the application server of the transaction account issuer to the computing device associated with the user, software instructions for displaying a graphical user interface (GUI), the GUI comprising a display of the fixed finance charge amount in association with the fixed fee payment plan. (As per claims 1-3, "causing" step)

Regarding Claims 5, 12 and 17
	Reynolds in view of Boal and legal precedent teaches base claims 1-3 and intervening claims 4, 11 and 16. Reynolds further teaches:
calculating, in real-time, by the application server of the transaction account issuer, a monthly fixed fee minimum amount due based on an amount of the fixed fee payment plan and a number of months of the fixed fee payment plan. (note the wording of claim 17 differs slightly: calculating a monthly fixed fee minimum amount due, wherein the monthly fixed fee minimum amount due comprises: an amount of the fixed fee payment plan divided by a number of months of the fixed fee payment plan.) (Figs. 4A, 4B, Fig. 1A, step 170)

Regarding Claims 6, 13 and 18
	Reynolds in view of Boal and legal precedent teaches base claims 1-3 and intervening claims 4, 11 and 16. Reynolds further teaches:
calculating, in real-time, by the application server of the transaction account issuer, a minimum amount due for a transaction account of the user based on a revolving APR (credit) minimum amount due and a fixed fee (installment loan) minimum amount due; and (Figs. 4A, 4B, Fig. 1A, step 170)
communicating, in real-time, by the application server of the transaction account issuer to the computing device associated with the user, software instructions for displaying a graphical user interface (GUI), the GUI comprising a display of the minimum amount due for the transaction account in association with the fixed fee payment plan. (As per claims 1-3, second "storing" step)

Regarding Claim 9
	Reynolds in view of Boal and legal precedent teaches base claim 1 and intervening claim 4. Reynolds further teaches:
determining, in real-time, by the application server of the transaction account issuer, a duration for the fixed fee payment plan, the duration comprising intervals corresponding to a frequency of transactions. (0050, Figs. 4A, 4B, Fig. 1A, step 170)  


Regarding Claims 21-23
	Reynolds in view of Boal and alternatively, in part, in view of legal precedent teaches base claims 1-3. Reynolds or alternatively Boal further teaches:
determining, by a fourth API, whether a transaction of the user is eligible for the second fixed activity plan. (As per claims 1-3, "determining" steps)

Claims 7, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent Application Publication Number 2010/0094735 A1), hereafter Reynolds, in view of Boal (U.S. Patent Application Publication Number 2014/0180810 A1), further in view of legal precedent (MPEP 2144.04), and further in view of Colborn (U.S. Patent Application Publication Number 2013/0297486 A1). 

Regarding Claim 7
	Reynolds in view of Boal and legal precedent teaches base claim 1 and intervening claim 4. Reynolds further teaches:
calculating, in real-time, by the application server of the transaction account issuer, a fixed fee minimum amount due; (As per claims 5, 12 and 17)
Reynolds in view of Boal and legal precedent does not explicitly disclose but Colborn teaches:
receiving, in real-time, by the application server of the transaction account issuer, a payment to a transaction account of the user, wherein the payment is equal to or greater than a sum ("cardholder made recent payment [which, drawing on his cash reserves, was sufficient] to meet the prior Card payment at 472 of $1424.62") of a revolving APR balance ("This month's payment" for credit card purchases under "Transactions") and the fixed fee minimum amount due ("This month's payment," i.e., installment amounts due, for installment purchases under "Transactions"); and (Figs. 4b(1), 4b(2), 0064)
revolving, in real-time, by the application server of the transaction account issuer, a remaining balance (existing purchases) of the transaction account without charging an APR finance charge to the transaction account. (Figs. 4b(1), 4b(2), 0055, 0060)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Reynolds' systems and methods for determining eligibility for a fixed activity plan (installment loan plan for credit card transaction account that provides revolving credit), generating and implementing the fixed activity plan, etc., by incorporating therein these teachings of Colborn regarding not charging an APR finance charge if the cardholder pays equal to or greater than the revolving APR balance and the fixed fee minimum amount due, because it is common practice for a credit card not to charge an APR finance charge (interest) if the cardholder pays at least the revolving APR balance and any other fees due. See El Issa ("Dealing with Credit Card Debt: How to Get Debt-Free"), p. 2. The combination in question is also obvious because it amounts to: A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 8
	Reynolds in view of Boal, legal precedent and Colborn teaches base claim 1 and intervening claims 4 and 7. Reynolds further teaches:
charging, in real-time, by the application server of the transaction account issuer, a fixed fee finance charge on a statement period after a current statement period; and (Fig. 4B)
Colborn further teaches:
exempting, in real-time, by the application server of the transaction account issuer, a new transaction (e.g., a new installment purchase under "Transactions" (e.g., Jones Orthodontia 1/17/12)) from the APR finance charge. (Fig. 4b(2), 0060) 
It is noted that, alternatively to Reynolds, Colborn teaches:
charging, in real-time, by the application server of the transaction account issuer, a fixed fee finance charge on a statement period after a current statement period; and (Figs. 4b(1), 4b(2), 0064) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Reynolds' systems and methods for determining eligibility for a fixed activity plan (installment loan plan for credit card transaction account that provides revolving credit), generating and implementing the fixed activity plan, etc., by incorporating therein these teachings of Colborn regarding exempting a new transaction from an APR finance charge, for the same reasons given with respect to claim 7.

Regarding Claims 14 and 19 
Each of claims 14 and 19 recites limitations identical or similar to those of claims 7 and 8 and is therefore rejected for the same reasons as set forth above with respect to claims 7 and 8.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Mancini (U.S. Patent No. 7,606,764) and Okamoto et al. (U.S. Patent Application Publication No. 2002/0161699 A1) teach, inter alia, installment loan schemes along the lines of Applicant's independent claims and some detail along the lines of the following indications; Bhagwat (U.S. Patent No. 7,870,048) teaches, inter alia, details of installment loan schemes along the lines of or similar to Applicant's claim 4; and Amazon ("Monthly Payments Terms & Conditions"), Kalra et al. (U.S. Patent Application Publication No. 2007/0094134 A1), Vincente et al. (U.S. Patent No. 8,078,528), and Stack et al. (U.S. Patent Application Publication No. 2002/0063153 A1), teach, inter alia, details of installment loan schemes along the lines of or similar to Applicant's claims 7 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

 /DANIEL S FELTEN/ Primary Examiner, Art Unit 3692